DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 02/07/2022. Per the amendment, claims 4-5, 16-19, 23-24, 27, 29-30, and 33-41 have been cancelled. As such, claims 1-3, 6-15, 20-22, 25-26, 28, and 31-32 are pending in the instant application.

Allowable Subject Matter
Claims 1-3, 6-15, 20-22, 25-26, 28, and 31-32 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 1, the prior art of record does not disclose “wherein a first manifold is configured to direct fluid flow to a first set of teeth and a second manifold is configure to direct fluid flow to a second set of teeth that are mesial relative to the first set of teeth, wherein the first and second set of teeth are mandibular teeth, or the first and second set of teeth are maxillary teeth.” In combination with the rest of the limitations of the claims. The closest prior art of record, McDonough et al. (US 2011/0027746 A1) in view of Sabban et al. (FR 2905258) instead discloses manifolds that provide flow to all of the teeth via one uniform manifold on the buccal and lingual sides of the teeth. This limitation as recited in claim 1 is neither anticipated nor found obvious by the prior art of record.
As such, claims 1 and dependents thereof are found allowable.


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603. The examiner can normally be reached Monday - Friday 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANA A GALLEGOS/Examiner, Art Unit 3785                                                                                                                                                                                                        
/MARGARET M LUARCA/Primary Examiner, Art Unit 3785